Case: 20-10959      Document: 00515793095          Page: 1     Date Filed: 03/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                         March 23, 2021
                                   No. 20-10959                          Lyle W. Cayce
                                 Summary Calendar                             Clerk


   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Michael David McCall,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:18-CR-240-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Michael David McCall appeals his 180-month sentence for possession
   of a firearm by a felon. He argues that his four prior Texas convictions for
   burglary of a habitation or burglary of a building are not violent felonies under
   the Armed Career Criminal Act (ACCA), but he concedes that the issue is


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10959      Document: 00515793095           Page: 2     Date Filed: 03/23/2021




                                     No. 20-10959


   foreclosed by United States v. Herrold, 941 F.3d 173 (5th Cir. 2019) (en banc),
   cert. denied, 141 S. Ct. 273 (2020). The Government has moved for summary
   affirmance or, alternatively, an extension of time to file a brief.
          Summary affirmance is proper where, among other instances, “the
   position of one of the parties is clearly right as a matter of law so that there
   can be no substantial question as to the outcome of the case.” Groendyke
   Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). In Herrold, we
   held that Texas burglary is generic burglary and constitutes a violent felony
   under the ACCA. Herrold, 941 F.3d at 182. As McCall concedes, his
   arguments are foreclosed by Herrold. Accordingly, summary affirmance is
   proper. See Groendyke Transp., Inc., 406 F.2d at 1162.
          The Government’s motion for summary affirmance is GRANTED,
   and the judgment is AFFIRMED. The Government’s alternative motion
   for an extension of time to file a brief is DENIED as moot.




                                           2